Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Lynn O’Sullivan (Reg. 65,618) on May 25, 2022.

The application has been amended as follows: 
Claim 19: Add - - directly - -, between the phrase “the adhesive layer and contacting,” line 23-24.
Claim 20: Add - - directly - -, between the phrase “the adhesive layer and contacts,” line 18.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-4, 6, and 14-18:
A package structure with the limitation “each of the first conductive pads has a bottom portion below the upper surface of the first chip and at least one top portion over the upper surface of the first chip, and the top portion is in contact with the bottom portion, a circuit layer module disposed on the sealant and the first chip, wherein the circuit layer module comprises a plurality of circuit layers and a plurality of dielectric layers, each of the dielectric layers has a plurality of conductive vias, each of the circuit layers is disposed between the adjacent dielectric layers and in contact with the conductive vias, the bottom most circuit layer is electrically connected to the first conductive pads through the conductive vias, and the conductive vias are in contact with top portion and the bottom portion of the first conductive pad” in combination with other claimed limitation of the base claim 1 has not been disclosed by prior art of record taken alone or in combination.

Regarding claim 19: 
A package structure with the limitation “a second chip embedded in the second circuit layer module, the second chip having a plurality of second conductive pads on an upper surface of the second chip, the second chip having a bottom surface facing the first chip and being free from the second conductive pads, the second conductive pads electrically connected to the first circuit layer through the second conductive via on the first circuit layer; an adhesive layer directly disposed between the entire bottom surface of the second chip and the first circuit layer of the first circuit layer module, the adhesive layer directly contacting the entire bottom surface of the second chip and the first circuit layer, wherein the adhesive layer and the second chip are disposed between the second dielectric layer and the first circuit layer” in combination with the other claimed limitation of the claim 19 has not been disclosed by the prior art of record taken alone or in combination.

Regarding claims 20-21:  
A package structure with the limitation “a second chip embedded in the circuit layer module, the second chip having a plurality of second conductive pads on an upper surface of the second chip, the second chip having a bottom surface facing the first chip and being free from the second conductive pads, the second conductive pads electrically connected to the bottommost circuit layer through the conductive via on the bottommost circuit layer; an adhesive layer disposed between the entire bottom surface of the second chip and the circuit layer of the circuit layer module, wherein the adhesive layer directly contacts the entire bottom surface of the second chip and the circuit layer” in combination with other claimed limitations of the base claim 20 has not been disclosed by prior art of record taken alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



All the structural claims original submitted in the application are examined for patentability. The restriction requirement for the specie, as set forth in the Office action mailed on June 4, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / June 4, 2022